         Case 1:21-cr-00411-APM Document 15 Filed 06/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-445
                                                  :
 STEWART PARKS, and                               :   VIOLATIONS:
 MATTHEW BAGGOTT,                                 :
                                                  :   18 U.S.C. § 1752(a)(1)
                    Defendants.                   :   (Entering and Remaining in a Restricted
                                                  :   Building or Grounds)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building or Grounds)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct ina Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(G)
                                                  :   (Parading, Demonstrating, or Picketing in
                                                  :   a Capitol Building)
                                                  :   18 U.S.C. § 641
                                                  :   (Theft of Government Property)

                                     I NFO RMA TI ON

       The United States Attorney charges that:

                                        COUNT ONE

       On or about January 6, 2021, in the District of Columbia, STEWART PARKS and

MATTHEW BAGGOTT did knowingly enter and remain in a restricted building and grounds,

that is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol

and its grounds, where the Vice President and Vice President-elect were temporarily visiting,

without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
             Case 1:21-cr-00411-APM Document 15 Filed 06/21/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, STEWART PARKS and

MATTHEW BAGGOTT did knowingly, and with intent to impede and disrupt the orderly

conduct of Government business and official functions, engage in disorderly and disruptive

conduct in and within such proximity to, a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, when and so that such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, STEWART PARKS and

MATTHEW BAGGOTT willfully and knowingly engaged in disorderly and disruptive conduct

within the United States Capitol Grounds and in any of the Capitol Buildings with the intent to

impede, disrupt, and disturb the orderly conduct of a session of Congress and either House of

Congress, and the orderly conduct in that building of a hearing before or any deliberation of, a

committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                2
         Case 1:21-cr-00411-APM Document 15 Filed 06/21/21 Page 3 of 3




                                        COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, STEWART PARKS and

MATTHEW BAGGOTT willfully and knowingly paraded, demonstrated, and picketed in any

United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                        COUNT FIVE

       On or about January 6, 2021, within the District of Columbia, STEWART PARKS did

embezzle, steal, purloin, knowingly convert to his use and the use of another, and without

authority, sold, conveyed and disposed of any record, voucher, money and thing of value of the

United States and any department and agency thereof, that is, a hand-held metal detector wand,

which has a value of less than $1000.

       (Theft of Government Property, in violation of Title 18, United States Code, Section
       641)

                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           ACTING UNITED STATES ATTORNEY
                                           D.C Bar No. 415793


                                        By: /s/ Benet J. Kearney ______
                                           Benet J. Kearney
                                           N.Y. Bar No. 4774048
                                           Assistant United States Attorney, Detailee
                                           555 4th Street, NW
                                           Washington, D.C. 20530
                                           (212) 637 2260
                                           Benet.Kearney@usdoj.gov




                                              3
